MATTHIAS, J.
A person possessing the ordinary faculties and being able to read and write, who signs a negotiable promissory note though printed on the same sheet of paper with a subscription for stock which he also signed, the note being separately set out and clearly and distinctly *202printed, with no conditions whatever therein, which instrument the maker had full opportunity to read, and he thereafter voluntarily delivers the same to the payee, is not relieved from liability to a bona fide indorsee of the severed note, for value before due, upon the ground that the maker was induced by fraudulent representations as to the character of the paper to believe that he was signing and delivering an instrument other than a promissory note.
Judgment affirmed.
Marshall, CJ., Day, Allen, Kinkade, Robinson and Jones, JJ., concur.